      Case 20-70202-hdh13 Doc 2 Filed 07/23/20                          Entered 07/23/20 16:54:26              Page 1 of 17
Monte J. White & Associates, P.C.
1106 Brook Ave
Hamilton Place
Wichita Falls TX 76301

Bar Number: 00785232
Phone: (940) 723-0099

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                             WICHITA FALLS DIVISION

In re: Starla Rose Jackson                        xxx-xx-1119             §          Case No:
       4507 Coronado Apt. 9B                                              §
                                                                                     Date:        7/23/2020
       Wichita Falls, TX 76310                                            §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     $239.00                       Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     55 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $13,145.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
      Case 20-70202-hdh13 Doc 2 Filed 07/23/20                          Entered 07/23/20 16:54:26                   Page 2 of 17
Case No:
Debtor(s):   Starla Rose Jackson




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $239.00       per month, months    1       to   55    .

          For a total of    $13,145.00      (estimated " Base Amount ").
          First payment is due                      .

          The applicable commitment period ("ACP") is        36   months.
          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .
          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.
     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                          SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To          Monte J. White & Associates          , total:                 $3,700.00     ;
      $314.00   Pre-petition;   $3,386.00      disbursed by the Trustee.




                                                                  Page 2
      Case 20-70202-hdh13 Doc 2 Filed 07/23/20                          Entered 07/23/20 16:54:26                Page 3 of 17
Case No:
Debtor(s):   Starla Rose Jackson


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

Wichita Falls Tfcu                                   $3,411.00         $8,000.00       5.50%         Month(s) 2-44                      $67.00
2007 Nissan Titan                                                                      5.50%         Month(s) 45-52                     $92.70
                                                                                       5.50%         Month(s) 53-55                    $115.70
Wichita Falls Tfcu                                   $2,552.00         $4,589.00       5.50%         Month(s) 2-44                      $50.00
2007 Nissan Titan                                                                      5.50%         Month(s) 45-52                     $75.00
                                                                                       5.50%         Month(s) 53-53                     $98.00
                                                                                       5.50%         Month(s) 54-54                     $71.63
Wichita Falls Tfcu                                   $1,075.00         $2,037.00       5.50%         Month(s) 2-44                      $21.00
2007 Nissan Titan                                                                      5.50%         Month(s) 45-52                     $46.00

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.


                                                                 Page 3
      Case 20-70202-hdh13 Doc 2 Filed 07/23/20                         Entered 07/23/20 16:54:26               Page 4 of 17
Case No:
Debtor(s):   Starla Rose Jackson


F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.           VALUE                  TREATMENT
                           COLLATERAL
Texoma Community Credit Union                                             $10,795.00        $10,795.00 Surrender
Daughters vehicle                                                                                      Debtos surrendering interest

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
American Medical Response                                           $155.01
Aspire                                                              $500.00
Capital One                                                       $1,254.00
Capital One                                                         $584.00
Comenity Bank/Wayfair                                                $73.00
Discover Financial                                                $4,551.00
DSRM Nat Bank/Valero                                                 $84.00
FBCS Inc                                                          $1,019.21
Fortiva                                                           $1,059.00
MobilexUSA                                                           $61.45
Security Finance                                                  $1,430.00
Syncb/Furniture Row                                                 $800.00
Syncb/PPC                                                           $370.00


                                                                Page 4
      Case 20-70202-hdh13 Doc 2 Filed 07/23/20                            Entered 07/23/20 16:54:26                 Page 5 of 17
Case No:
Debtor(s):   Starla Rose Jackson


Syncb/Walmart                                                          $849.00
Synchrony Bank/ JC Penneys                                             $986.00
Synchrony Bank/Gap                                                     $297.00
Tbom/atls/aspire                                                     $1,566.00
United Regional                                                        $500.00
United regional Physician Group                                        $100.00
Upgrade, Inc.                                                        $2,606.00
Western Shamrock Corporation                                         $1,440.00

TOTAL SCHEDULED UNSECURED:                                         $20,284.67

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     1%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.




                                                                   Page 5
        Case 20-70202-hdh13 Doc 2 Filed 07/23/20                         Entered 07/23/20 16:54:26                 Page 6 of 17
Case No:
Debtor(s):   Starla Rose Jackson


Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)   SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)   SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.




                                                                  Page 6
      Case 20-70202-hdh13 Doc 2 Filed 07/23/20                            Entered 07/23/20 16:54:26                 Page 7 of 17
Case No:
Debtor(s):   Starla Rose Jackson


H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."
N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.



                                                                   Page 7
      Case 20-70202-hdh13 Doc 2 Filed 07/23/20                           Entered 07/23/20 16:54:26                 Page 8 of 17
Case No:
Debtor(s):   Starla Rose Jackson


S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.




                                                                  Page 8
      Case 20-70202-hdh13 Doc 2 Filed 07/23/20                           Entered 07/23/20 16:54:26                 Page 9 of 17
Case No:
Debtor(s):   Starla Rose Jackson


8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                                  Page 9
     Case 20-70202-hdh13 Doc 2 Filed 07/23/20                         Entered 07/23/20 16:54:26                Page 10 of 17
Case No:
Debtor(s):   Starla Rose Jackson


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.


Loan Modification Matter
The Debtor may enter the Loan Modification Program adopted by this Court which could result in a
modification of a loan secured by real property in which the Debtor owns an interest or in other loss
mitigation solutions, including, without limitation, loan refinance, forbearance, short sale or surrender
of the real property in full or partial satisfaction of the debt secured by the real property. Such loan
modification or other loss mitigation solution may be approved by the Court without further notice to
parties-in-interest and without modification to the Chapter 13 plan if the loan modification or loss
mitigation solution does not create a material adverse impact on the treatment of creditor's claims
under this Plan, other than the Lender's; does not render the Plan unfeasible or insufficient; and does
not increase or decrease the Plan payment to the Trustee.

I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.



/s/ MONTE J WHITE
MONTE J WHITE, Debtor's(s') Attorney                                      Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ MONTE J WHITE                                                         00785232
MONTE J WHITE, Debtor's(s') Counsel                                       State Bar Number




                                                               Page 10
     Case 20-70202-hdh13 Doc 2 Filed 07/23/20                        Entered 07/23/20 16:54:26                Page 11 of 17
Case No:
Debtor(s):   Starla Rose Jackson




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the    23rd day of July, 2020        :

(List each party served, specifying the name and address of each party)


Dated:              July 23, 2020                                         /s/ MONTE J WHITE
                                                                          MONTE J WHITE, Debtor's(s') Counsel

American Medical Response                         Consumer Credit Counseling                        MobilexUSA
PO Box 847925                                     PO Box 660754                                     PO Box 17452
Dallas, TX 75284-7925                             Dallas, TX 75266                                  Baltimore, MD 21297




Aspire                                            Discover Financial                                Robert B. Wilson
Payment Processing                                xxxxxxxxxxxx4908                                  1407 Buddy Holly Ave.
P.O. Box 23007                                    Attn: Bankruptcy                                  Lubbock, TX 79401
Columbus, GA 31902-3007                           PO Box 3025
                                                  New Albany, OH 43054


Calvary Portfolio Services                        DSRM Nat Bank/Valero                              Security Finance
ATTN: Bankruptcy Department                       xxxxxxxx0000                                      xxxxxx0798
PO Box 1017                                       Attn: Bankruptcy                                  Attn: Bankruptcy
Hawthorne, NY 10532                               PO Box 696000                                     PO Box 1893
                                                  San Antonio, TX 78260                             Spartanburg, SC 29304


Capital One                                       FBCS Inc                                          Starla Rose Jackson
xxxxxxxxxxxx2317                                  330 S. Warminster Rd Ste 353                      4507 Coronado Apt. 9B
Attn: Bankruptcy                                  Hatboro, PA 19040                                 Wichita Falls, TX 76310
PO Box 30285
Salt Lake City, UT 84130


Capital One                                       Fortiva                                           Syncb/Furniture Row
xxxxxxxxxxxx9383                                  xxxxxxxxxxxx4708                                  xxxxxxxxxxxx1142
Attn: Bankruptcy                                  Attn: Bankruptcy                                  Attn: Bankruptcy
PO Box 30285                                      PO Box 105555                                     PO Box 965060
Salt Lake City, UT 84130                          Atlanta, GA 30348                                 Orlando, FL 32896


Comenity Bank/Wayfair                             IRS SPECIAL PROCEDURES                            Syncb/PPC
xxxxxxxxxxxx0798                                  1100 COMMERCE ST ROOM 951                         xxxxxxxxxxxx5876
Attn: Bankruptcy Dept                             MAIL STOP 5029 DAL                                Attn: Bankruptcy
PO Box 182125                                     DALLAS TX 75246                                   PO Box 965060
Columbus, OH 43218                                                                                  Orlando, FL 32896




                                                               Page 11
     Case 20-70202-hdh13 Doc 2 Filed 07/23/20      Entered 07/23/20 16:54:26   Page 12 of 17
Case No:
Debtor(s):   Starla Rose Jackson


Syncb/Walmart                      Upgrade, Inc.
xxxxxxxxxxxx1050                   xxxx8985
PO Box 965024                      275 Battery Street
El Paso, TX 79998                  23rd Floor
                                   San Francisco, CA 94111


Synchrony Bank/ JC Penneys         Western Shamrock Corporation
xxxxxxxxxxxx7519                   xxxxxxxxxZ001
Attn: Bankruptcy                   Attn: Bankruptcy
PO Box 965064                      801 South Abe Street
Orlando, FL 32896                  San Angelo, TX 76903


Synchrony Bank/Gap                 Wichita Falls Tfcu
xxxxxxxxxxxx4502                   xxxxxxxxxx0006
Attn: Bankruptcy Dept              4301 Barnett Rd
PO Box 965060                      Wichita Falls, TX 76310
Orlando, FL 32896


Tbom/atls/aspire                   Wichita Falls Tfcu
xxxxxxxxxxxx6282                   xxxxxxxxxx0008
Attn: Bankruptcy                   4301 Barnett Rd
PO Box 105555                      Wichita Falls, TX 76310
Atlanta, GA 30348


Texoma Community Credit Union      Wichita Falls Tfcu
xxxxxxxxxxxx5644                   xxxxxxxxxx0010
Attn: Bankruptcy                   4301 Barnett Rd
807 8th St, Ste 100                Wichita Falls, TX 76310
Wichita Falls, KS 76301


Titanium Emergency Group,LLP
PO Box 206676
Dallas, TX 75320




United Regional
Attn: Billing Dept.
1600 11th Street
Wichita Falls, TX 76301



United regional Physician Group
4327 Barnett Rd
Wichita Falls, TX 76310




                                              Page 12
       Case 20-70202-hdh13 Doc 2 Filed 07/23/20                          Entered 07/23/20 16:54:26                   Page 13 of 17
Monte J. White & Associates, P.C.
1106 Brook Ave
Hamilton Place
Wichita Falls TX 76301

Bar Number: 00785232
Phone: (940) 723-0099
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                     WICHITA FALLS DIVISION
                                                             Revised 10/1/2016

IN RE: Starla Rose Jackson                         xxx-xx-1119      §      CASE NO:
       4507 Coronado Apt. 9B                                        §
       Wichita Falls, TX 76310                                      §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                      7/23/2020
                                                                                                  DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                            $239.00
 Disbursements                                                                                  First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                          $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                          $23.40                              $23.90
 Filing Fee                                                                                       $0.00                               $0.00
 Noticing Fee                                                                                  $103.24                                $0.00

 Subtotal Expenses/Fees                                                                        $131.64                               $23.90
 Available for payment of statutory fees and charges. Adequate
 Protection, Attorney Fees and Current Post-Petition Mortgage                                  $107.36                              $215.10
 Payments:

SECURED CREDITORS (INCLUDING PRE-PETITION MORTGAGE ARREARS):
                                                                                                             Adequate              Adequate
                                                                           Scheduled          Value of       Protection           Protection
 Name                                 Collateral                             Amount          Collateral     Percentage       Payment Amount

                                                                        Total Adequate Protection Payments:                            $0.00

DOMESTIC SUPPORT OBLIGATION CREDITORS:
                                                                                                             Adequate              Adequate
                                                                           Scheduled                         Protection           Protection
 Name                                                                        Amount                         Percentage       Payment Amount

                                                                        Total Adequate Protection Payments:                            $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
         Case 20-70202-hdh13 Doc 2 Filed 07/23/20                         Entered 07/23/20 16:54:26               Page 14 of 17
Case No:
Debtor(s):   Starla Rose Jackson



 CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled    Value of
   Name                                Collateral                            Start Date         Amount    Collateral   Payment Amount

                                                                         Total Adequate Protection Payments:                    $0.00

 SUMMARY OF PRE-CONFIRMATION PAYMENTS

   First Month Disbursement (after payment of Clerk's Filing Fee and Chapter 13 Trustee Percentage Fee):
   Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                          $0.00
   Adequate Protection to Secured Creditors @ min. of 1.25%                                                                     $0.00
   Adequate Protection to Domestic Support Obligations @ min. of 1.25%                                                          $0.00
   Debtor's Attorney, pro rata:                                                                                               $107.36

   Disbursements starting month 2 (after payment of Clerk's Filing Fee and Chapter 13 Trustee Percentage Fee):
   Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                          $0.00
   Adequate Protection to Secured Creditors @ min. of 1.25%                                                                     $0.00
   Adequate Protection to Domestic Support Obligations @ min. of 1.25%                                                          $0.00
   Debtor's Attorney, pro rata:                                                                                               $215.10



 DATED:________________________
         7/23/2020

 /s/ MONTE J WHITE
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
       Case 20-70202-hdh13 Doc 2 Filed 07/23/20                     Entered 07/23/20 16:54:26         Page 15 of 17
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                           WICHITA FALLS DIVISION

  IN RE: Starla Rose Jackson                                                    CASE NO.
                                     Debtor


                                                                               CHAPTER       13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


   I, the undersigned, hereby certify that on July 23, 2020, a copy of the attached Chapter 13 Plan, with any attachments,
was served on each party in interest listed below, by placing each copy in an envelope properly addressed, postage fully
prepaid in compliance with Local Rule 9013 (g).




                                 /s/ MONTE J WHITE
                                 MONTE J WHITE
                                 Bar ID:00785232
                                 Monte J. White & Associates, P.C.
                                 1106 Brook Ave
                                 Hamilton Place
                                 Wichita Falls TX 76301
                                 (940) 723-0099


American Medical Response                        Capital One                               DSRM Nat Bank/Valero
PO Box 847925                                    xxxxxxxxxxxx9383                          xxxxxxxx0000
Dallas, TX 75284-7925                            Attn: Bankruptcy                          Attn: Bankruptcy
                                                 PO Box 30285                              PO Box 696000
                                                 Salt Lake City, UT 84130                  San Antonio, TX 78260


Aspire                                           Comenity Bank/Wayfair                     FBCS Inc
Payment Processing                               xxxxxxxxxxxx0798                          330 S. Warminster Rd Ste 353
P.O. Box 23007                                   Attn: Bankruptcy Dept                     Hatboro, PA 19040
Columbus, GA 31902-3007                          PO Box 182125
                                                 Columbus, OH 43218


Calvary Portfolio Services                       Consumer Credit Counseling                Fortiva
ATTN: Bankruptcy Department                      PO Box 660754                             xxxxxxxxxxxx4708
PO Box 1017                                      Dallas, TX 75266                          Attn: Bankruptcy
Hawthorne, NY 10532                                                                        PO Box 105555
                                                                                           Atlanta, GA 30348


Capital One                                      Discover Financial                        IRS SPECIAL PROCEDURES
xxxxxxxxxxxx2317                                 xxxxxxxxxxxx4908                          1100 COMMERCE ST ROOM 951
Attn: Bankruptcy                                 Attn: Bankruptcy                          MAIL STOP 5029 DAL
PO Box 30285                                     PO Box 3025                               DALLAS TX 75246
Salt Lake City, UT 84130                         New Albany, OH 43054
       Case 20-70202-hdh13 Doc 2 Filed 07/23/20                   Entered 07/23/20 16:54:26           Page 16 of 17
                                   UNITED STATES BANKRUPTCY COURT
                                      NORTHERN DISTRICT OF TEXAS
                                        WICHITA FALLS DIVISION

  IN RE: Starla Rose Jackson                                                    CASE NO.
                                 Debtor


                                                                                CHAPTER      13
                               Joint Debtor

                                              CERTIFICATE OF SERVICE
                                                  (Continuation Sheet #1)

MobilexUSA                                    Synchrony Bank/ JC Penneys                   Upgrade, Inc.
PO Box 17452                                  xxxxxxxxxxxx7519                             xxxx8985
Baltimore, MD 21297                           Attn: Bankruptcy                             275 Battery Street
                                              PO Box 965064                                23rd Floor
                                              Orlando, FL 32896                            San Francisco, CA 94111


Robert B. Wilson                              Synchrony Bank/Gap                           Western Shamrock Corporation
1407 Buddy Holly Ave.                         xxxxxxxxxxxx4502                             xxxxxxxxxZ001
Lubbock, TX 79401                             Attn: Bankruptcy Dept                        Attn: Bankruptcy
                                              PO Box 965060                                801 South Abe Street
                                              Orlando, FL 32896                            San Angelo, TX 76903


Security Finance                              Tbom/atls/aspire                             Wichita Falls Tfcu
xxxxxx0798                                    xxxxxxxxxxxx6282                             xxxxxxxxxx0006
Attn: Bankruptcy                              Attn: Bankruptcy                             4301 Barnett Rd
PO Box 1893                                   PO Box 105555                                Wichita Falls, TX 76310
Spartanburg, SC 29304                         Atlanta, GA 30348


Starla Rose Jackson                           Texoma Community Credit Union                Wichita Falls Tfcu
4507 Coronado Apt. 9B                         xxxxxxxxxxxx5644                             xxxxxxxxxx0008
Wichita Falls, TX 76310                       Attn: Bankruptcy                             4301 Barnett Rd
                                              807 8th St, Ste 100                          Wichita Falls, TX 76310
                                              Wichita Falls, KS 76301


Syncb/Furniture Row                           Titanium Emergency Group,LLP                 Wichita Falls Tfcu
xxxxxxxxxxxx1142                              PO Box 206676                                xxxxxxxxxx0010
Attn: Bankruptcy                              Dallas, TX 75320                             4301 Barnett Rd
PO Box 965060                                                                              Wichita Falls, TX 76310
Orlando, FL 32896


Syncb/PPC                                     United Regional
xxxxxxxxxxxx5876                              Attn: Billing Dept.
Attn: Bankruptcy                              1600 11th Street
PO Box 965060                                 Wichita Falls, TX 76301
Orlando, FL 32896


Syncb/Walmart                                 United regional Physician Group
xxxxxxxxxxxx1050                              4327 Barnett Rd
PO Box 965024                                 Wichita Falls, TX 76310
El Paso, TX 79998
       Case 20-70202-hdh13 Doc 2 Filed 07/23/20                    Entered 07/23/20 16:54:26             Page 17 of 17


                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                            WICHITA FALLS DIVISION

  IN RE:   Starla Rose Jackson                                                    CASE NO.

                                                                                 CHAPTER       13

                                                    Attorney's Affidavit


" I hereby certify that to the best of my knowledge, information, and belief, formed after an inquiry reasonable under the
circumstances, that:

  It is not being presented for any improper purpose, such as to harass or to cause unnecessary delay or needless increase
in the cost of litigation;
  The claims, defenses, and other legal contentions therein are warranted by existing law or by a non-frivolous argument for
the extension, modification, or reversal of existing law or the establishment of new law;
  The allegations and other factual contentions have evidentiary support or, if specifically so identified, are likely to have
evidentiary support after a reasonable opportunity for further investigation or discovery; and
  The denials of factual contentions are warranted on the evidence or, if specifically so identified, are reasonably based on a
lack of information of belief.
  All of the above statements made in this Affidavit are true and correct to the best of my knowledge and belief."

            /s/Monte J. White
            Monte J. White & Associates
